Citation Nr: 0217353	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  96-13 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to December 
1962 and from August 1971 to August 1987.  This matter comes 
to the Board of Veterans' Appeals (Board) from a May 1995 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO), which denied, in pertinent part, 
service connection for a low back disability.

In July 2000, the Board remanded this matter to the RO for 
further development of the evidence.  On thorough review of 
the record, the Board concludes that such development was 
accomplished satisfactorily.  See Stegall v. West, 11 Vet 
App 268 (1998).  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  A low back disability is not shown to be linked to the 
veteran's active service.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(2002); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

2.  The veteran's low back disability was not incurred in or 
aggravated by active military service.  38 U.S.C. §§  1101, 
1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing before 
a the undersigned.  Further, he and his representative have 
been notified of the evidence needed to establish the 
benefit sought, and he has been advised regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that the veteran was informed of all 
pertinent law and regulations and the type of evidence 
necessary to establish his claim via May 1995 statement of 
the case, and August 1996, January 1998, March 2000, and 
July 2002 supplemental statements of the case.  
Additionally, by letter dated in December 2000, to RO asked 
the veteran to provide information regarding treatment for 
the low back and indicated that his appeal could be 
expedited if he were to provide the records himself.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

Factual Background 

On VA medical examination in November 1987, the veteran 
reported experiencing pain in the low back, but no pertinent 
clinical findings were noted on objective examination.  

At a March 1996 RO hearing, the veteran testified that he 
received intermittent treatment for recurrent low back pain 
and strains since active service, noting that he reinjured 
his low back at work in September 1992.  Reportedly, the 
nature of low back symptoms and impairment was essentially 
the same since active service.  

On May 1996 VA medical examination, the veteran reported 
experiencing recurrent low back pain since active service.  
On objective examination, there was no evidence of fixed 
deformity or postural abnormality but muscle spasm in the 
lumbosacral area was noted; range of motion of the 
lumbosacral spine was reduced, and L4-5 compression by 
previous X-ray study was indicated.  Chronic low back pain 
was diagnosed.

A September 1990 X-ray study of the lumbosacral spine; the 
study was reported as "essentially normal."

Clinical records from various medical care providers, 
including the Texas Workers' Compensation Commission, 
Bergstrom Air Force Base (AFB), R. Simonsen, M.D., and the 
Austin Regional Clinic, dated from April 1988 to February 
1998, document frequent treatment for a multitude of 
symptoms, impairments, and disabilities, including recurrent 
low back pain.  Symptoms and impairment involving the 
veteran's low back were reported and treated, 
intermittently, since September 1988; on examination in 
September 1989, he reported a 3-year history of recurrent 
low back pain.  In September 1992, he reported experiencing 
recurrent back pain since the 1980s; X-ray study of the 
lumbosacral spine showed mild sclerosis of endplates at L5-
S1.  The records show that he sustained numerous low back 
strains in August 1990 and thereafter, at times reporting 
prior histories of low back strains and, at other times, 
denying any prior history low back problems.  On initial 
medical examination following an injury in September 1992, 
he reported a history of similar injury two years earlier.  
On medical examination in January 1993, he reported a 
history of two similar injuries to the low back prior to his 
at-work injury in September 1992.  In July 1994, Dr. 
Simonsen indicated that the veteran had lumbosacral disc 
syndrome.  A March 1995 magnetic resonance imaging (MRI) 
study of the lumbar spine showed a small right-sided disc 
herniation at L5-S1.

At the January 1998 Travel Board hearing, the veteran 
testified that he had recurrent low back pain and impairment 
since active service, noting that he never experienced any 
symptoms or problems prior to entering the service.  He 
indicated that he incurred recurrent trauma to the low back 
during service and thereafter (including in September 1992), 
but he was unable to recall the exact time of the initial 
injury.  

In July 2000, the Board remanded this matter for, in 
pertinent part, a medical opinion regarding the etiology of 
his low back disability.  

In a November 2000 written statement, he indicated that 
"back treatment and medication was virtually ignored when in 
the military service."  

A February 2001 MRI report indicated a five millimeter 
broadbased left laterad disc protrusion without impinging or 
displacing the L3 nerve root and a 5 millimeter broadbased 
posterior annular disc bulge of L5-S1 with associated 
asymmetric left hypertrophic facet degeneration to produce 
moderate central canal stenosis with moderate left foraminal 
narrowing and mild to moderate right foraminal narrowing.

On March 2001 VA medical examination, the veteran reported 
that he suffered back pain since the mid 1970s and that 
initially such pain was intermittent.  He indicated that he 
first felt low back pain after lifting sandbags.  He 
reported that he hurt his back again in 1984 while lifting 
furniture.  Since that time, he stated that back pain was no 
longer intermittent.  Rather, it was constant with some 
exacerbations.  Since 1990, he indicated that pain has 
increased.  He began a job with the Postal Service in 1990 
and received a medical retirement in 1999.  He reported back 
pain so severe that at times he could not stand.  He 
indicated that he blamed his back pain on his weight.  On 
objective examination, the examiner noted that the veteran 
was obese and had trouble standing when arising from his 
chair.  Tenderness at L5-S1 was noted.  The examiner 
indicated that a review of the record reflected that the 
veteran complained of occasional back pain in service; he 
voiced such complaints on separation in September 1987, 
however, his herniated disc problems clearly dated to 
industrial injuries that occurred while employed by the 
Postal Service for which he received a medical retirement.  
The veteran was noted to be on unrestricted duty at the 
Postal Service prior to his industrial injuries.  Also, the 
examiner noted that Dr. Simonsen, when treating the veteran 
in January 1994 for his work-related injuries, noted that 
the veteran had suffered "no prior back problems."  As well, 
the examiner noted that an August 1990 private medical 
examination report reflected back pain complaints that began 
two days earlier and indicated that the veteran denied any 
prior back injuries.  The examiner stated that the veteran 
might have experienced minor lumbar strains in service, but 
that his current low back disability was due to post-service 
injuries resulting from work with the Postal Service.

Law and Regulations

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof 
of a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

Analysis

Service connection for a low back disability is unwarranted 
in this case.  The veteran currently suffers from persistent 
low back pain and disc protrusions, and a present disability 
is a necessary component for a grant of service connection.  
38 C.F.R. § 3.303; Gilpin, supra.  However, the competent 
medical evidence of record indicates that his low back 
disability is related to post-service industrial injuries 
with the Postal Service.  As his low back disability is not 
shown to be causally linked to service, service connection 
for that disability must be denied.  

The Board notes that the veteran himself, on several 
occasions following service, denied a history of back 
trouble.  

This is a case where the preponderance of the evidence 
weighs against the veteran's claim.  Pursuant to a 
comprehensive medical examination in March 2002, a VA 
examiner opined that his low back disability was essentially 
unrelated to service.  There is no medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not 
for application in this case.  Ortiz, 274 F.3d at 1365; see 
also 38 U.S.C. § 5107.


ORDER

Service connection for a low back disability is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

